Case 3:12-cv-00036-NKM-JCH Document 784 Filed 10/15/20 Page 1 of 1 Pageid#: 22161




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

     CYNTHIA B. SCOTT, et al.,
                                                       CASE NO. 3:12-cv-00036
                                        Plaintiffs,

                          v.                            ORDER

     HAROLD W. CLARKE, et al.,
                                                        JUDGE NORMAN K. MOON
                                      Defendants.


         Pursuant to § IV.1 of the Settlement Agreement, the Court hereby DIRECTS the parties

  to file a submission supporting a joint nominee, or, if the parties are unable to reach agreement, to

  file submissions supporting competing nominees, for the role of Compliance Monitor by

  November 16, 2020. If the parties file submissions supporting competing nominees, each party

  may file a response brief raising any arguments against the opposing party’s nominee by

  November 23, 2020.

         It is so ORDERED.

         The Clerk of Court is directed to send a certified copy of this Order to all counsel of record.

         Entered this 15th     day of October, 2020.
